DETAILED ACTION

Remarks

1.	Pending claims for reconsideration are 1-20. Claims 1-4, 7, 9, 11, and 16 have been amended. 

Response to Arguments

2.	Applicant's arguments filed 8/23/2022 have been fully considered but they are not persuasive. 

In the remarks, applicant argues in substance:
	
a.        That- Claim 1 is directed at a “device within a time-aware telecommunications network, the device comprising: at least processor and at least one memory operable to store instructions that when executed by the processor cause the device to complete user equipment functions, receive identity & credential values associated with a device-side translator function (DS-TT) that is behind the user equipment functions, and transparently, wirelessly forward the received values to one or more devices in a core, wireless network to authenticate the DS-TT function that is behind the user equipment functions.” Zaidi does not appear to disclose the features of claim 1.
In response to applicant’s argument- Zaidi discloses the claimed limitations in its broadest most reasonable interpretation in light of the applicant’s specification. As discussed below in the rejection, Zaidi teaches “a device within a time-aware telecommunications network” on page 38 which discloses a DS-TT is used for delivering traffic streams with deterministic latency based on the time-aware scheduling information obtained from CNC within a mobile network. Zaidi additionally teaches the limitation, “the device comprising at least one processor and at least one memory operable to store instructions that when executed by the processor cause the device to, complete user equipment functions, receive identity & credential values” via a cellular network illustrated on page 39 in which the GSMA has specified an Embedded SIM (eSIM) solution for remote provisioning of the subscriber credentials. Zaidi then explicitly discloses the limitation “associated with a device-side translator function that is behind the user equipment functions” on page 38 which again illustrates that a DS-TT is used for delivering traffic streams with deterministic latency based on the time-aware scheduling information obtained from CNC. Zaidi teaches the limitation “and transparently, wirelessly” in figure 1 by illustrating a Massive IoT, Broadband IoT, Critical IoT and Industrial Automation IoT and then illustrates the limitation  “forward the received values to one or more devices in a core” on page 33 by illustrating that four IoT connectivity segments can co-exist and be forwarded in one 5G network. Lastly, Zaidi discloses the limitation “wireless network to authenticate the DS-TT function that is behind the user equipment functions” via a non-SIM authentication on page 40 and a 5G control plane to expose 5G system capabilities (e.g. list of ports at DS-TT and NW-TT and the transfer delay between them) to the TSN CNC, for configurating and scheduling TSN flows across the 5G system bridge on page 38.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-6, 9-16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL “Cellular IoT In The 5G Era” by Ali Zaidi, Anders Brannedy, Ala Nazari, Marie Hogan, and Christian Kuhlins (hereafter referenced by Zaidi).
Regarding claim 1 , Zaidi discloses “a device within a time-aware telecommunications network”(DS-TT is used for delivering traffic streams with deterministic latency based on the time-aware scheduling information obtained from CNC within a mobile network[pg.38]), “the device comprising at least one processor and at least one memory operable to store instructions that when executed by the processor cause the device to, complete user equipment functions, receive identity & credential values (GSMA has specified an Embedded SIM (eSIM) solution for remote provisioning of the subscriber credentials [pg.39]) associated with a device-side translator function that is behind the user equipment functions” (DS-TT is used for delivering traffic streams with deterministic latency based on the time-aware scheduling information obtained from CNC [pg.38]), “and transparently, wirelessly (Massive IoT, Broadband IoT, Critical IoT and Industrial Automation IoT, as illustrated in Figure 1. ) forward the received values to one or more devices in a core (four IoT connectivity segments can co-exist and be forwarded in one 5G network [pg.33]) , “wireless network to authenticate (non-SIM authentication [pg.40]) the DS-TT function that is behind the user equipment functions.” (5G control plane to expose 5G system capabilities (e.g. list of ports at DS-TT and NW-TT and the transfer delay between them) to the TSN CNC, for configurating and scheduling TSN flows across the 5G system bridge [pg.38]).
Regarding claim 2 in view of claim 1,  “wherein the at least one processor and the at least one memory are further operable to store instructions that when executed by the processor cause the device to transparently, wirelessly forward the values formatted as a Port Management Information container (PMIC)” (DS-TT is used for delivering/forwarding traffic streams with deterministic latency based on the time-aware scheduling information obtained from CNC Zaidi[pg.38]).
Regarding claim 3 in view of claim 1, the reference combined discloses “wherein the one or more processors and memory are further operable to transparently forward authentication responses to one of the one or more devices in the core” (3GPP Rel-16 has standardized non-SIM authentication (a certificate-based EAP-TLS authentication principle) for 5GC [pg.40]) , “wireless network completing an Authentication Server function (AUSF) to authenticate the DS-TT function.” (5G control plane to expose 5G system capabilities (e.g. list of ports at DS-TT and NW-TT and the transfer delay between them) to the TSN CNC, for configurating and scheduling TSN flows across the 5G system bridge [pg.38]).
Regarding claim 4 in view of claim 1, the reference combined discloses “wherein the at least one processor and at least one memory are further operable to store instructions that when executed by the processor cause the device to complete DS-TT functions”(DS-TT is used for delivering traffic streams with deterministic latency based on the time-aware scheduling information obtained from CNC within a mobile network[pg.38]).
Regarding claim 5 in view of claim 1, the reference combined discloses “wherein the network comprises a time-aware network” (DS-TT is used for delivering traffic streams with deterministic latency based on the time-aware scheduling information obtained from CNC within a mobile network[pg.38]).
Regarding claim 6 in view of claim 5, the reference combined discloses “wherein the device comprises a time-aware end station” (for configurating and scheduling TSN flows across the 5G system bridge NW-TT and DS-TT is used for delivering traffic streams with deterministic latency based on the time-aware scheduling information obtained from CNC [pg.38]).
Regarding claim 9, Zaidi discloses “one or more devices within a 5G core” (four IoT connectivity segments can co-exist and be forwarded in one 5G network [pg.33]), “wireless network (5g network [Fig.1]) comprising at least  one processor and at least one memory operable to store instructions that when executed by the processor cause the device to: complete Access and Mobility Management (AMF) functions, wherein the AMF functions comprise receiving device-side translator function, identity & credential values (“DS-TT values”)” (5G control plane to expose 5G system capabilities (e.g. list of ports at DS-TT and NW-TT and the transfer delay between them) to the TSN CNC, for configurating and scheduling TSN flows across the 5G system bridge [pg.38]), reading the DS-TT values and selecting an Authentication Server function (AUSF) (non sim authentication [pg.38])  based on the read DS-TT values to authenticate a DS-TT function that is behind a user equipment (UE) function associated with the read DS-TT values” (5G-TSN integration is illustrated in Zaidi Figure 6, where a 5G system is integrated into a TSN network as a bridge [24]. TSN Translators (TT) are introduced in the 5G system for the user plane and control plane. The user plane translators are placed at the UPF (Network TSN Translator, NW-TT) and at the UE (Device Side TSN Translator, DS-TT).
Regarding claim 10 in view of claim 9, the references combined disclose “wherein the AMF functions comprise receiving the DS-TT values formatted as a Port Management Information container (PMIC)” (DS-TT is used for delivering traffic streams with deterministic latency based on the time-aware scheduling information obtained from CNC Zaidi [pg.38]).
Regarding claim 11, Zaidi discloses “a method for authenticating (non SIM authentication process [pg.40]) a device-side translator function within a wireless telecommunications network (5G network [Fig.1])  comprising: completing user equipment functions” (A TSN Application Function (AF-TT) is placed at the 5G control plane to expose 5G system capabilities (e.g. list of ports at DS-TT and NW-TT and the transfer delay between them) to the TSN CNC [pg.38]), “receiving identity & credential values associated with a device-side translator -(DS-TT) function that is behind the user equipment functions” (DS-TT is used for delivering traffic streams with deterministic latency based on the time-aware scheduling information obtained from CNC [pg.38]), “ and transparently, wirelessly forwarding the received values to one or more devices in a core, wireless network to authenticate the DS-TT - function that is behind the user equipment functions.” (5G control plane to expose 5G system capabilities (e.g. list of ports at DS-TT and NW-TT and the transfer delay between them) to the TSN CNC, for configurating and scheduling TSN flows across the 5G system bridge [pg.38]).
Regarding claim 12 in view of claim 11, Zaidi discloses “wherein further comprising transparently, wirelessly forwarding the values formatted as a Port Management Information container (PMIC)” (DS-TT is used for delivering traffic streams with deterministic latency based on the time-aware scheduling information obtained from CNC Zaidi[pg.38]).
Regarding claim 13 in view of claim 11, Zaidi discloses “ further comprising transparently forwarding authentication responses to one of the one or more devices in the core” (3GPP Rel-16 has standardized non-SIM authentication (a certificate-based EAP-TLS authentication principle) for 5GC [pg.40]), “wireless network completing an Authentication Server function (AUSF) function to authenticate the DS-TT function.” (5G control plane to expose 5G system capabilities (e.g. list of ports at DS-TT and NW-TT and the transfer delay between them) to the TSN CNC, for configurating and scheduling TSN flows across the 5G system bridge [pg.38]).

Regarding claim 14 in view of claim 11, Zaidi discloses “further comprising completing DS-TT functions” (DS-TT is used for delivering traffic streams with deterministic latency based on the time-aware scheduling information obtained from CNC within a mobile network[pg.38]). 
Regarding claim 15 in view of claim 11, Zaidi discloses “wherein the network comprises a time-aware network.” (DS-TT is used for delivering traffic streams with deterministic latency based on the time-aware scheduling information obtained from CNC within a mobile network[pg.38]).
Regarding claim 16 in view of claim 15 further comprising completing, Zaidi discloses “the functions of a time-ware end station” (for configurating and scheduling TSN flows across the 5G system bridge NW-TT and DS-TT is used for delivering traffic streams with deterministic latency based on the time-aware scheduling information obtained from CNC [pg.38]).
Regarding claim 19, Zaidi discloses “a method for authenticating a device-side translator function comprising: completing Access and Mobility Management (AMF) functions, wherein the AMF functions comprise, receiving device-side translator function, identity & credential values (“DS-TT values’)” (DS-TT is used for delivering traffic streams with deterministic latency based on the time-aware scheduling information obtained from CNC [pg.38]), “reading the DS-TT values, and selecting an Authentication Server function (AUSF) based on the read DS-TT values to authenticate a DS-TT function that is behind a user equipment (UE) function associated with the read DS- TT values” (5G control plane to expose 5G system capabilities (e.g. list of ports at DS-TT and NW-TT and the transfer delay between them) to the TSN CNC, for configurating and scheduling TSN flows across the 5G system bridge [pg.38]).
Regarding claim 20 in view of claim 19, the references combined disclose “wherein completing the Access and Mobility Management (AMF) functions further comprises receiving the DS-TT values formatted as a Port Management Information container (PMIC)” (DS-TT is used for delivering traffic streams with deterministic latency based on the time-aware scheduling information obtained from CNC Zaidi[pg.38]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 7-8, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over NPL “Cellular IoT In The 5G Era” by Ali Zaidi, Anders Brannedy, Ala Nazari, Marie Hogan, and Christian Kuhlins (hereafter referenced by Zaidi), in view of Patent No.: US 11,070,627 B2 to Talebi Fard et al(hereafter referenced as Talebi).

Regarding claim 7, Zaidi discloses “one or more devices within a 5G core, wireless network comprising at least one processor and at least one memory operable to store instructions that when executed by a processor cause the device to: complete Access and Mobility Management (AMF) functions”( 3GPP Rel-16 has standardized non-SIM authentication (a certificate-based EAP-TLS authentication principle) for 5GC for device access mobility functions [pg.40]) , “wherein the AMF functions comprise receiving device-side translator function, identity & credential values (“DS-TT values”)” (DS-TT is used for delivering traffic streams with deterministic latency based on the time-aware scheduling information obtained from CNC [pg.38]), “and transparently forwarding the received DS-TT values to Network Exposure (NEF) functions” (Massive IoT, Broadband IoT, Critical IoT and Industrial Automation IoT forward values via connectivity segments as illustrated in Figure 1. ), “and complete the NEF functions” , wherein the NEF functions comprise reading the DS-TT values and selecting an Authentication Server function (AUSF) based on the read DS-TT values to authenticate a DS-TT function that is behind a user equipment (UE) function associated with the read DS- TT values.” (5G control plane to expose 5G system capabilities (e.g. list of ports at DS-TT and NW-TT and the transfer delay between them) to the TSN CNC, for configurating and scheduling TSN flows across the 5G system bridge [pg.38]).
Zaidi does not explicitly disclose “Exposure (NEF) functions” (Massive IoT, Broadband IoT, Critical IoT and Industrial Automation IoT forward values via connectivity segments as illustrated in Figure 1. ), “and complete the NEF functions” , wherein the NEF functions comprise reading the DS-TT values and selecting an Authentication Server function (AUSF) based on the read DS-TT values to authenticate a DS-TT function that is behind a user equipment (UE) function associated with the read DS- TT values.
However, Talebi in analogous art discloses “Exposure (NEF) functions, “and complete the NEF functions”(network exposure function 125 provides means to securely expose services and capabilities provided by the network and to translate information exchanged between the AF 145 Talebi[Col.5/lines 48-53]), “wherein the NEF functions comprise reading the DS-TT values and selecting an Authentication Server function (AUSF) based on the read DS-TT values to authenticate a DS-TT function that is behind a user equipment (UE) function associated with the read DS- TT values “(Talebi’s NEF function [Fig.1] and AUSF 150 [Fig.2] in combination with Zaidi’s 5G control plane to expose 5G system capabilities (e.g. list of ports at DS-TT and NW-TT and the transfer delay between them) to the TSN CNC, for configurating and scheduling TSN flows across the 5G system bridge Zaidi[pg.38] teaches the above limitation). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify Zaidi’s Cellular IoT in the 5G ERA comprising ports at the DS-TT with Talebi’s Cellular IoT comprising the NEF function and AUSF in order to provide additional security as suggested by Talebi. One of ordinary skill in the art would have been motivated to combine because Zaidi discloses a cellular IoT utilizing 5G, Talebi teaches a Cellular IoT comprising the NEF functions and AUSF within wireless service, and both are from the same field of endeavor.
Regarding claim 8 in view of claim 7, the references combined disclose “wherein the AMF functions comprise receiving the DS-TT values formatted as a Port Management Information container (PMIC).” (DS-TT is used for delivering traffic streams with deterministic latency based on the time-aware scheduling information obtained from CNC Zaidi[pg.38]).
Regarding claim 17, Zaidi discloses “a method for authenticating a device-side translator function comprising: completing Access and Mobility Management (AMF) functions, wherein the AMF functions comprise, receiving device-side translator function, identity & credential values (“DS-TT values”)” (DS-TT is used for delivering traffic streams with deterministic latency based on the time-aware scheduling information obtained from CNC [pg.38]),  
Zaidi does not explicitly disclose “and transparently forwarding the received DS-TT values to Network Exposure (NEF) functions; and completing the NEF functions, wherein the NEF functions comprise, reading the DS-TT values, and selecting an Authentication Server function (AUSF) based on the read DS-TT values to authenticate a DS-TT function that is behind a user equipment (UE) function associated with the read DS- TT values.”
However, Talebi in an analogous art discloses “and transparently forwarding the received DS-TT values to Network Exposure (NEF) functions” (network exposure function 125 provides means to securely expose services and capabilities provided by the network and to translate information exchanged between the AF 145 Talebi[Col.5/lines 48-53]); and completing the NEF functions, wherein the NEF functions comprise, reading the DS-TT values, and selecting an Authentication Server function (AUSF) based on the read DS-TT values to authenticate a DS-TT function that is behind a user equipment (UE) function associated with the read DS- TT values.” (Talebi’s NEF function [Fig.1] and AUSF 150 [Fig.2] in combination with Zaidi’s 5G control plane to expose 5G system capabilities (e.g. list of ports at DS-TT and NW-TT and the transfer delay between them) to the TSN CNC, for configurating and scheduling TSN flows across the 5G system bridge Zaidi[pg.38] teaches the above limitation).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Zaidi’s Cellular IoT in the 5G ERA comprising ports at the DS-TT with Talebi’s Cellular IoT comprising the NEF function and AUSF in order to provide additional security as suggested by Talebi. One of ordinary skill in the art would have been motivated to combine because Zaidi discloses a cellular IoT utilizing 5G, Talebi teaches a Cellular IoT comprising the NEF functions and AUSF within wireless service, and both are from the same field of endeavor.
Regarding claim 18 in view of claim 17, the references combined disclose “wherein completing the Access and Mobility Management (AMF) functions further comprises receiving the DS-TT values formatted as a Port Management Information container (PMIC).” (DS-TT is used for delivering traffic streams with deterministic latency based on the time-aware scheduling information obtained from CNC Zaidi[pg.38]).



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ANDERSON whose telephone number is (571)270-5159. The examiner can normally be reached Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D ANDERSON/Examiner, Art Unit 2433              

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433